The defendant was indicted upon three counts for the manufacture of spirituous liquor, for having in his possession property designed for use in such manufacture, and for maintaining a place where intoxicating liquor was stored for barter, sale, or exchange. The verdict was "Guilty as charged." From the sentence pronounced the defendant appealed. Upon inspection of the record and consideration of all the defendant's exceptions we are of opinion that no reversible error has been shown.
No error. *Page 803